Citation Nr: 1202371	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  The propriety of a rating reduction from 100 percent to 10 percent for residuals of a left patella fracture.  

2.  Entitlement to an increased schedular rating for residuals of a left patella fracture, rated 10 percent prior to June 10, 2009, 100 percent from June 10, 2009, through July 30, 2009, and 10 percent from August 1, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran performed active military service from September 2000 to April 2002.  

This appeal arises to the Board of Veterans' Appeals (Board) from July 2003 and July 2008-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which proposed to reduce, and then reduced, a schedular 100 percent left patella rating to 10 percent.  Although the RO has characterized the case as one for an increased left knee rating, the case involves review of whether the recent rating reduction was proper.  Therefore, the Board has re-characterized the issue on page 1 to clarify the actual issue involved.  

The Veteran has alleged that his left patella disability has, in fact, worsened, which forms an increased rating claim.  He requested that a total disability rating based on individual unemployability (hereinafter: TDIU) be granted.  The United States Court of Appeals for Veterans Claims (Court) determined that where a claimant raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the increased rating and TDIU claims.

Entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO granted a 100 percent schedular rating for residual of a left patella fracture, effective April 28, 2002.

2.  Following a March 2003 VA examination, in an August 2003 notice letter and rating decision, the RO proposed to reduce the left knee rating from 100 percent schedular rating to a 10 percent schedular rating and notified the Veteran of the requirement to submit any pertinent evidence within 60 days.  

3.  By rating decision issued in July 2008, the RO reduced the left patella rating to a 10 percent schedular rating effective October 1, 2008.

4.  The August 2003 and July 2008 rating decisions, which proposed to reduce and then reduced a left patella rating to 10 percent, are based on VA examinations that show sustained material improvement under the ordinary conditions of life and make it reasonably certain that such improvement will be maintained under the ordinary conditions of life.  

5.  The left knee disability is manifested by pain on use and crepitus with essentially full range of motion and no instability.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for residuals of a left patella fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344 (2011).  

2.  The criteria for a schedular rating greater than 10 percent for left knee degenerative joint disease and residuals of patellar fracture are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice was supplied in December 2008 and January 2010 notice letters.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA clinical records.  The claimant set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Rating Reduction

A 100 percent rating under Diagnostic Code 5299-5261 for residuals of a left patella fracture with ORIF (open reduction-internal fixation) was in effect from April 28, 2002, through September 30, 2008.  Thereafter, the RO reduced the rating to 10 percent rating effective October 1, 2008.  

38 C.F.R. § 3.105(e) allows the reduction of a disability rating when warranted by the evidence, but only after following certain procedural guidelines, which appear to have been followed correctly.  In an August 11, 2003-dated letter, the RO notified the Veteran of a proposed rating reduction and the RO instructed the Veteran to submit, within 60 days, any additional evidence to show that the rating should not be reduced.  Inexplicably, the RO delayed final action to reduce the disability rating until July 2008.  The July 2008 rating decision reduced a schedular 100 percent rating to 10 percent, effective October 1, 2008.  The RO informed the Veteran of this decision by letter dated July 31, 2008.  Thus the RO properly carried out the procedural requirements set forth at 38 C.F.R. § 3.105(e) for reduction of a schedular disability rating for the left patella.  The Veteran does not contend otherwise.

Because the reduction involves termination of a total rating, guidance set forth at 38 C.F.R. § 3.343 must be followed.  According to § 3.343 (a), "Total disability ratings, when warranted by the severity of the condition, and not granted purely because of hospital, surgical, or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition."

Additional requirements for rating reductions are set forth at 38 C.F.R. § 3.344; see Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  In fact, the Court emphasized that where all of the evidence, including the Veteran's recent testimony, did not support the reduction, the Board was required to obtain a further examination under 38 C.F.R. § 3.343 (a).  Dofflemeyer, at 281.  

38 C.F.R. § 3.344(a) and (b) prohibit a reduction on the basis of a single examination and also require that "the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life" [emphasis added].

Under 38 C.F.R. § 3.344(c), where a disability rating has continued for five years or more, the criteria in paragraphs (a) and (b) of that section become applicable.  In the present case, the pertinent disability rating was effective from April 2002 through September 2008.  Therefore, if the duration of the rating, for purposes of § 3.344 (c), is measures solely by its effective dates, the Veteran has satisfied the five-year requirement and the provisions of 38 C.F.R. § 3.344 (a) and (b) must be applied.  

In Brown v. Brown, 5 Vet. App. 413, 421 (1995), the Court warned against re-allocating the burden of proof in a reduction case.  The Court stressed that because the issue is whether the RO was justified in reducing a prior rating, rather than whether the Veteran is entitled to reinstatement of the prior rating, the Board must establish, by preponderance of the evidence, and in compliance with 3.343 and 3.344, that a reduction was warranted.  Moreover, the Court also stressed that the Board shall not apply 38 C.F.R. § 4.7 to require a finding that the disability picture more nearly approximate the criteria for the previously assigned rating.  Id, at 422.  This holding might preclude VA from supplementing the record with post-decisional evidence to determine whether the reduction was justified at the time it was made effective, although the Court has not spoken clearly on this point.  

Applying the above guidance, the August 2003 rating decision that proposes to reduce the rating is based on a March 26, 2003-dated VA compensation examination report.  That examination report appears to be as full and complete as the November 2001 Walter Reed Army Medical Center Medical Evaluation Board Summary upon which the 100 percent rating is based.  That service examination showed the Veteran was hospitalized for an injury to the left knee.  He underwent surgery and subsequent therapy.  Examination showed motion to be from 0 to 110 degrees with a well-healed surgical scar.  Post-op X-rays showed a healed left patellar fracture.  He was on no medication.  In April 2002, the RO granted service connection and granted a 100 percent evaluation under DC 5299-5261.  

During the March 2003 examination the Veteran complained of aching in the left knee especially on prolonged standing or walking.  He reported occasional popping and cracking sensation.  He reported the pain to be around 4 or 5/10 in intensity.  He reported that he occasionally takes pain medication.  On examination, it was noted that the Veteran was healthy looking and did not appear to be in any pain.  Squatting was possible without any complaints.  The left knee alignment was normal and there was no swelling or effusion in the knee joint.  There was a well healed surgical scar without any tenderness or adhesions.  There was no deformity of the knee and patellar translation was normal.  Joint line was nontender.  Motion was documented as from 0 to 130 degrees.  Power against gravity and against resistance was satisfactory.  There was mild atrophy of the quadriceps muscle at the distal part.  X-rays showed open reduction and internal fixation for fractured patella.  It was noted that healing was complete and alignment was normal.  It was noted that there was no evidence of arthritis.  The diagnosis was: history of injury to the left knee with fractured patella, treated by open reduction and internal fixation; currently there is some atrophy of the distal quadriceps muscle and surgical scar; no evidence of post-traumatic arthritis; the knee joint is normal.  

VA re-examined the Veteran's left patella in June 2008.  While the claims file was not available, the examiner noted that the March 2003 VA examination report was reviewed.  The Veteran reported having pain and swelling of the left knee a few times a week.  He reported that the pain was 8 on a scale of 1 to 10 and last a few hours.  He reported taking Motrin for relief.  He stated that the pain is more during prolonged standing for more than an hour and prolonged walking for more than one and half miles.  He reported frequent popping and an occasional giving out sensation.  He reported that he did not use a cane or a walker.  There was no locking.  He stated that he is able to do his daily routine activities.  Examination showed no swelling, tenderness, redness, or warmth.  There was no crepitus.  There was a well-healed scar, 5 inches by 1/3 inch, not elevated and not depressed.  There was no genu valgun or varus deformity.  There was no joint effusion and motion was from 0 to 130 degrees, and was not painful.  Repetitive movements were normal.  Stability was normal and there was no obvious wasting or atrophy of the muscles around the joint.  Muscle strength was normal.  The Veteran was not wearing a brace or a splint.  VA X-rays dated in 2004 were noted to show early degenerative changes with minimal narrowing of the medial compartment.  The Veteran denied any incapacitating episodes or flare-ups.  X-rays showed post surgical changes with metallic screws.  

The Board finds that material improvement in the left knee is shown.  At the time service connection was granted and the initial 100 percent evaluation assigned, the evidence specifically showed motion to 110 degrees with a well-healed scar.  However, at the two above noted recent examinations, motion was from 0 to 130 degrees.  The remaining clinical findings, on which a 100 percent rating could have been continued, did not support a continued rating.  See Schafrath, 1 Vet. App. at 594.  Accordingly, as the evidence did not reflect that the Veteran's left knee findings were, at the time of the rating decisions proposing and effectuating the reduction in question, manifest to a 100 percent degree, it warranted a 10 percent evaluation at the time of the rating decision, and the rating reduction was proper.  

The medical evidence of record that was used by the RO as the basis for the reduction shows improvement in the Veteran's left knee disorder.  As noted, motion was from 0-130 degrees.  The Veteran stated that he only took pain medication occasionally and that he is able to do his daily activities.  The Veteran also reported that he did not experience any incapacitations.  The examiners found that he knee was essentially normal.  The June 2008 examiner noted that the disorder did not prevent him from doing his daily routine activities and sedentary employment.  Because the records show that the Veteran's left knee disorder had improved, the Board finds that there is a basis in these records to conclude that the Veteran had attained improvement in the service-connected disability under the ordinary conditions of life.  See Brown, 5 Vet. App. at 420-421; Schafrath, 1 Vet. App. at 594. 

Additionally the continuing evidence supports the Board's finding.  A June 2009 VA hospital report indicates that he underwent left knee surgery to remove old hardware from the left patella.  In September 2009, X-rays showed the development of small suprapatellar joint effusion.  According to a February 2010 VA bones compensation examination report, the Veteran reported an easing of knee pain since the June 2009 surgery.  He also reported occasional locking and frequent popping sensations in the left knee.  On examination, the left knee was essentially normal, with some pain at the limits of flexion at 140 degrees.  Extension was to zero degrees and the knee was stable.  Crepitus was detected by the examiner.  There was no obvious muscle atrophy and the surgery scar was well healed and non-tender.  

After considering the pertinent medical history, as detailed above, the Board finds that the RO's rating action to reduce the Veteran's disability evaluation from 100 percent to 10 percent was proper.  When viewed in total, the evidence of record warrants the conclusion that improvement has been demonstrated for the Veteran's left knee disability.  The Board finds that the evidence makes it reasonably certain that improvement shown by examinations will be maintained under the ordinary conditions of life.  The claim to restore a 100 percent rating for the left patella disability is therefore denied.  

Increased Rating for the Left Patella

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The left knee has been rated 10 percent disabling during the appeal period under Diagnostic Code 5299-5261.  Under Diagnostic Code 5261, limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2011).  Other diagnostic codes that potentially could be available include Diagnostic Codes 5257 and 5260.  

Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  Moderate knee instability warrants a 20 percent rating and severe instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2011).  

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2011).   

Where a claimant has arthritis and instability of a knee, separate ratings are authorized under 38 C.F.R. § 4.71a.  VAOPGCPREC 23-97.  

For a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  GC held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

According to June 2008 and February 2010 VA orthopedic compensation examination reports, the left knee disability has been manifested by pain during increased activity with popping and locking sensations.   He reportedly had not worked since 2004 due to the left knee.  The left knee exhibited full range of motion, with some pain at the limits of flexion at 140 degrees.  Extension was to zero degrees and the knee was stable.  There was no obvious muscle atrophy.  A surgery scar was well healed and non-tender.  Crepitus was noted as a new finding February 2010, however.  

The facts above reflect that the left knee disability is currently manifested by pain on use and crepitus with essentially full range of motion and no instability.  Comparing these manifestations with the criteria of the rating schedule, and considering 38 C.F.R. § 4.59 (painful motion) and the tenets of DeLuca, supra, the Board finds that the criteria for a schedular rating greater than 10 percent under Diagnostic Code 5260 and 5261 are not more nearly approximated.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a schedular disability rating greater than 10 percent for left knee disability is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Extra-schedular consideration will be addressed in the REMAND portion of the decision.  In this case, TDIU has been alleged.  Thus, more development is needed prior to adjudication.  


ORDER

The appeal for restoration of the previous 100 percent schedular rating is denied.

An increased schedular rating for the left knee is denied.  


REMAND

TDIU

The Veteran recently testified before the undersigned Veterans Law Judge that his left patella disability precludes working.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Finally, the Veteran also testified that he has participated in a VA vocational rehabilitation training program.  Because his vocational rehabilitation folder could be pertinent to TDIU, it should be associated with the claims folder.

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should obtain the Veteran's vocational rehabilitation folder and associate it with the claims file.  The AMC should then develop the TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit the TDIU claim to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

2.  Following the above, the AMC should review all the relevant evidence.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims, that are remanded by the Board or by the Court for additional development or other 

appropriate action, must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


